Citation Nr: 1735537	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence (NME) was received in order to reopen a claim of entitlement to service connection for left ear hearing loss, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable evaluation for right ear hearing loss. 


ORDER

The claim for entitlement to service connection for left ear hearing loss is reopened.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for left ear hearing loss; entitlement to service connection for tinnitus; and entitlement to a compensable evaluation for right ear hearing loss.

FINDINGS OF FACT

1.  Entitlement to service connection for left ear hearing loss was denied in an October 2007 rating decision that became final because a notice of disagreement or new evidence was not received within a year of the notice of the decision.

2.  Evidence received since the October 2007 rating decision is not cumulative or redundant of that previously of record; and is sufficient when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

NME has been received since the final October 2007 decision and the criteria for reopening the claim for entitlement to service connection for left ear hearing loss have been met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active duty service from November 1971 to November 1974.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a November 2016 Board hearing before the undersigned. 

Since the October 2007 rating decision, the Veteran has submitted an October 2012 audiogram faxed from Southern Arizona VA HCS, an April 2014 audiogram and opinion from Valley ENT, and August 2012 to January 2016 treatment records from Southern Arizona VA HCS.  Further, the Veteran provided relevant testimony during the November 2016 Board hearing.  

This evidence is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for entitlement to service connection for left ear hearing loss.  As the aforementioned evidence is new and material, the Board finds that the criteria for reopening the claim for entitlement to service connection for left ear hearing loss have been met.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  As such, reopening of the claim for entitlement to service connection for left ear hearing loss is warranted.


REMAND

During the November 2016 hearing, the Veteran testified that he received audiological treatment from the Sierra Vista VA Community Based Outpatient Clinic (CBOC).  This testimony is corroborated by an August 2012 treatment note from Southern Arizona VA HCS, stating that he was "sent to SVcboc for primary care."  None of the Southern Arizona VA HCS treatment records were marked as being from the Sierra Vista CBOC.  As such, VA has a duty to obtain the records from Sierra Vista CBOC and associate them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Second, an October 2012 audiogram faxed from Southern Arizona VA HCS and an April 2014 audiogram from Valley ENT (associated with the VBMS file in January 2017) show speech reception percentages but it are unclear as to whether these were based on use of the Maryland CNC test, as required per 38 C.F.R. § 4.85(a) (2016).

Fourth, the Veteran was last afforded a VA audiological examination in August 2007.  The Veteran was scheduled for a June 2011 VA audiological examination, but failed to report.  However, during the November 2016 hearing, the Veteran testified that the examination notice was mailed to an incorrect address, that he asked for the examination to be rescheduled, and that he did not remember ever receiving a new notice.  Additionally, the Veteran testified that his bilateral hearing loss had worsened since the August 2007 VA audiological examination.  As such, further development is required to determine the current severity of the Veteran's right ear hearing loss as well as adequate opinions as to whether the left ear hearing loss and tinnitus are related to service or the service connected right ear hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Seek outstanding VA treatment records from the Sierra Vista CBOC.

2.  Seek clarification of the October 2012 audiogram faxed from Southern Arizona VA HCS and April 2014 audiogram from Valley ENT regarding, whether the speech discrimination scores were based on the Maryland CNC test.  

3.  Following completion of the directives above to the extent possible, schedule the Veteran for a VA audiological examination to assess all of the following: 

(a)  the current severity of the Veteran's left and right ear hearing loss;

(b)  whether the left ear hearing loss is caused or aggravated, in whole or part, by a disease or injury in active service, including the reported noise exposure or the service connected right ear hearing loss disability.

The examiner should discuss the current state of research (since the Institute of Medicine Study) regarding delayed onset hearing loss and whether the current right ear hearing loss is a delayed response to in-service noise exposure.

(c)  whether the left ear hearing loss is caused or aggravated by a disease or injury in active service, including the reported noise exposure or the service connected right ear hearing loss disability.

(d)  The Veteran is competent to report the history and symptoms of hearing loss and tinnitus.

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient to show the onset of tinnitus or left ear hearing loss in service; and if so, whether there is any medical reason for rejecting his reports.  The absence of clinical records is a legally insufficient reason to reject his reports, unless the existence of the reports would be medically expected.

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, that would permit the opinion to be provided. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Mary Long, Attorney
Department of Veterans Affairs


